UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 WILLIE LEE WILSON et al.,

                        Plaintiffs,

                        v.                            Case No. 1:17-cv-00730 (TNM)

 DNC SERVICES CORPORATION,

                        Defendant.


                                  MEMORANDUM OPINION

       Plaintiff Willie Lee Wilson is an African-American citizen who ran in the 2016

Democratic presidential primary. Mr. Wilson and his campaign committee allege in their

Amended Complaint that the DNC Services Corporation, doing business as the Democratic

National Committee, or DNC, discriminated against Mr. Wilson and thwarted his campaign

efforts because of his race. They seek $2 million in compensatory damages and $5 million in

punitive damages under four theories of recovery: breach of contract, promissory estoppel, race

discrimination in violation of the right under 42 U.S.C. § 1981 to make and enforce contracts,

and conspiracy to violate civil rights under 42 U.S.C. § 1985. Plaintiffs’ breach of contract and

promissory estoppel theories fail because the Amended Complaint does not adequately allege the

existence of a contract that the DNC breached or of an unkept promise by the DNC on which the

Plaintiffs reasonably relied. But it would be premature to dismiss Plaintiffs’ Section 1981 and

Section 1985 claims at this early stage in the proceedings. Thus, the DNC’s Motion to Dismiss

will be granted in part and denied in part.
                                     I.      BACKGROUND

       Mr. Wilson describes himself as the son of a sharecropper, an entrepreneur with a rags-

to-riches story, a philanthropist, and a religious motivational speaker. Am. Compl. 1, ¶¶ 5, 8.

Mr. Wilson ran in the 2016 Democratic presidential primary, formally registering his campaign

committee with the Federal Election Commission in May 2015 and qualifying to be on the ballot

in nine or ten states. Id. 2, ¶¶ 7, 10, 52. Mr. Wilson describes his message as one of

“governmental accountability, equal justice, business development and social and economic

opportunity.” Id. ¶ 6. He believes this message appeals to working and middle-class Americans

and that his candidacy had the potential to attract “prospective African-American and other

voters.” Id. ¶¶ 7-8. According to Mr. Wilson, DNC leadership intended to “ensure” that Hillary

Clinton won the Party’s nomination and “viewed Candidate Wilson’s race and the potential

racial implications of his candidacy as a threat.” Id. ¶¶ 7, 9.

       At the end of May 2015, Mr. Wilson advised the DNC through counsel that he intended

to seek the Party’s nomination. Id. Exs. B, D 3.1 On July 6, 2015, counsel contacted the DNC a

second time, asking for confirmation that the DNC “recognized” Mr. Wilson and seeking

information about the nomination process, the DNC debate schedule, and any other resources the

DNC could offer. Id. Ex. C. In response, the DNC introduced counsel to its Party Affairs

Director, who sent counsel several documents about the nomination and delegate selection

process. Id. Ex. D 1. It also explained that Mr. Wilson’s campaign would need to meet certain

threshold requirements to participate in the Democratic primary debates or in a meeting the DNC



1
  Mr. Wilson’s Amended Complaint alleges that counsel “sought campaign support and general
information on the Democratic Party’s nominating process.” Id. ¶ 32. But the actual
correspondence attached to the Amended Complaint provided the DNC notice of Mr. Wilson’s
candidacy, campaign committee name, campaign website, and campaign contact information
without requesting any support or information from the DNC. Id. Exs. B, D 3.


                                                  2
would hold that August. Id. Ex. D 2. Finally, the DNC offered to answer any further questions

and introduced counsel to its National Political Director as a contact who could answer state-

specific questions and who could make introductions to state Party leadership if the campaign

needed them. Id. According to Mr. Wilson, this correspondence constituted a promise “to

provide assistance to Candidate Wilson in the form of introductions to State Party officials,

logistical resources, and general political assistance.” Id. ¶ 37.

       Mr. Wilson alleges that, despite this promise, the DNC “acting through its officers,

agents, employees, and other independent contractors and representatives . . . collaborated,

conspired, and agreed amongst themselves to hamper, impede and sabotage [his] campaign.” Id.

¶ 92. According to Mr. Wilson, the DNC resisted his campaign efforts by barring him from

DNC-sponsored events and encouraging state Party officials to bar him from events that they

organized. Id. ¶¶ 41-43. In particular, the DNC denied Mr. Wilson access to its August meeting.

Id. ¶¶ 45-48, 56-58. And the DNC acquiesced in a decision by Secret Service agents 2 detailed to

Mrs. Clinton’s security team to keep Mr. Wilson off the stage at multi-candidate campaign event

co-sponsored by the DNC and the South Carolina Democratic Committee, even though Mr.

Wilson had been invited to appear on stage. ¶¶ 93-104. Mr. Wilson also alleges that the DNC

inhibited his campaign by refusing to “sanction” it, which prevented him from gaining ballot

access in many of the 19 states where he sought to register. Id. ¶¶ 50-51, 55.

       Finally, Mr. Wilson alleges that the DNC “selectively entered licensing agreements with

presidential campaign committees” to provide candidates access to a nationwide database of




2
  The Amended Complaint states the individuals “appeared to [Mr. Wilson] to be Secret Service
Agents.” Id. ¶ 97. The parties seem to assume that they were in fact federal agents. See, e.g.,
Memo. ISO Mot. Dismiss 34; Opp. to Mot. Dismiss 20; Reply ISO Mot. Dismiss 18. For
purposes of this opinion, so do I.


                                                  3
Democratic voter data. Id. ¶ 59. According to Mr. Wilson, the DNC made this vital fundraising

and voter identification resource available to white candidates, although Bernie Sanders’

campaign had to sue to enforce its licensing agreement. Id. ¶¶ 60-61, 64. But the DNC did not

offer Mr. Wilson the same opportunity to license its voter data. Id. ¶ 62; see also ¶ 38. Mr.

Wilson alleges that, because the DNC failed to give him the same licensing opportunity that it

offered to similarly situated white candidates, only white candidates enjoyed the benefit of the

DNC’s voter data. Id. ¶¶ 63, 66.

        The Democratic Party chose Hillary Clinton as its nominee for President in July, 2016.

In April, 2017, Mr. Wilson and his campaign committee sued the DNC. The DNC moved to

dismiss the Complaint. While that motion was pending, Plaintiffs filed a Motion for Leave to

Amend their Complaint, together with a copy of their proposed Amended Complaint. While that

motion was pending, Plaintiffs filed a second Motion for Leave to Amend, attaching another

proposed Amended Complaint. I granted Plaintiffs’ second motion, and the filing of their

Amended Complaint mooted the DNC’s pending Motion to Dismiss. The DNC filed a second

Motion to Dismiss, which is now ripe.

                                   II.     LEGAL STANDARD

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a

complaint must contain sufficient factual allegations that, if true, “state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility

requires that a complaint raise “more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pleading facts that are “merely

consistent with” a defendant’s liability “stops short of the line between possibility and

plausibility.” Twombly, 550 U.S. at 545-46. Thus, a court evaluating a motion to dismiss for




                                                   4
failure to state a claim does not accept the truth of legal conclusions or “[t]hreadbare recitals of

the elements of a cause of action, supported by mere conclusory statements.” Iqbal, 556 U.S. at

678. That said, it construes the complaint in the light most favorable to the plaintiff and accepts

as true all reasonable inferences drawn from well-pled factual allegations. See In re United Mine

Workers of Am. Emp. Benefit Plans Litig., 854 F. Supp. 914, 915 (D.D.C. 1994). Consideration

is limited to “the facts alleged in the complaint, any documents either attached to or incorporated

in the complaint and matters of which [the court] may take judicial notice.” Hurd v. D.C. Gov’t,

864 F.3d 671, 678 (D.C. Cir. 2017).

                                        III.    ANALYSIS

       The law contains many measures to combat racial discrimination and to protect equality.

Plaintiffs invoke several of them in support of their claims against the DNC, and I evaluate these

issues with care. The law also protects “the freedom to join together in furtherance of common

political beliefs.” Cal. Democratic Party v. Jones, 530 U.S. 567, 574 (2000). And this right

“necessarily presupposes the freedom to identify the people who constitute that association, and

to limit the association to those people only.” Id. Jones held that the right to avoid unwanted

association is particularly important when selecting a party’s nominee. Id. at 575. This is

because the nomination process “often determines the party’s positions on the most significant

public policy issues of the day, and even when those positions are predetermined it is the

nominee who becomes the party’s ambassador to the general electorate in winning it over to the

party’s views.” Id. This First Amendment right is also the law of the land, and I apply it with

equal care.

       A. Plaintiffs Fail to Allege Facts Showing the Formation of an Implied Contract

       Plaintiffs allege that the DNC entered an implied contract with Mr. Wilson and that this

contract contained an implicit covenant of good faith and fair dealing that the DNC breached.


                                                  5
Am. Compl. ¶¶ 12, 70. 3 “For an enforceable contract to exist, there must be both (1) agreement

as to all material terms; and (2) intention of the parties to be bound.” Georgetown Entm’t Corp.

v. Dist. of Columbia, 496 A.2d 587, 590 (D.C. 1985). An implied contract is no exception, as “it

differs from other contracts only in that it has not been committed to writing or stated orally in

express terms, but rather is inferred from the conduct of the parties in the milieu in which they

dealt.” Vereen v. Clayborne, 623 A.2d 1190, 1193 (D.C. 1993). To recover damages on an

implied-in-fact contract, a plaintiff must establish:

       (1) valuable services being rendered; (2) for the person sought to be charged; (3)
       which services were accepted by the person sought to be charged, used and
       enjoyed by him or her; and (4) under such circumstances as reasonably notified
       the person sought to charged that the [person rendering the services] expected to
       be paid by him or her.

Id.

       The DNC’s Motion to Dismiss argues that Plaintiffs cannot recover on an implied-in-fact

contract because they have not shown that they rendered valuable services to the DNC or that

they did so under circumstances that reasonably notified the DNC that they expected payment.

Memo. ISO Mot. Dismiss 21-23. As the DNC points out, Plaintiffs have alleged that the DNC

saw their efforts as a threat, not that the Plaintiffs offered the DNC valuable services. Id. at 22.

Nor does the Complaint allege any facts suggesting that the DNC should have known that the



3
  The Amended Complaint also alleges that the DNC violated an implied covenant of neutrality.
Id. ¶ 68-69. But the DNC’s Motion to Dismiss argues that the District of Columbia’s contract
law does not recognize implied covenants of neutrality. Memo. ISO Mot. Dismiss 25-26.
Plaintiffs’ Opposition concedes this point by failing to address it. See Hopkins v. Women’s Div.,
Gen. Bd. of Glob. Ministries, 284 F. Supp. 2d 15, 25 (D.D.C. 2003) (“[W]hen a plaintiff files an
opposition to a dispositive motion and addresses only certain arguments raised by the defendant,
a court may treat those arguments that the plaintiff failed to address as conceded.”). Even if
Plaintiffs had not conceded the point, the argument based on the implied covenant of neutrality
would fail for the same reasons as the argument based on the implied covenant of good faith and
fair dealing.



                                                  6
Plaintiffs expected payment by the DNC. Plaintiffs’ Opposition does not argue otherwise.

Instead, it argues that the DNC promised valuable services to the Plaintiffs, that the Plaintiffs

reasonably relied on the DNC’s promises, that the DNC provided some but not all of the services

it promised, and that the DNC knew it broke some of its promises despite inducing Plaintiffs to

rely on those promises. Opp. to Mot. Dismiss 15. This is not responsive to the DNC’s

observation that the Plaintiffs did not offer valuable services to the DNC under circumstances

that put the DNC on notice that they expected payment. By failing to respond to the DNC’s

argument, the Plaintiffs have conceded that they have not satisfied the elements required to

recover damages on an implied-in-fact contract. See Hopkins, 284 F. Supp. 2d 25.4

        Even if Plaintiffs had established that they provided valuable services to the DNC and

that the DNC reasonably should have known they expected payment, their breach of contract

claim would fail because they have not alleged facts showing “(1) agreement as to all material

terms; and (2) intention of the parties to be bound.” Georgetown Entm’t Corp., 496 A.2d at 590.

The Plaintiffs allege that by registering with the Federal Election Commission they “accepted the

DNC’s terms and conditions for running as a democratic candidate for President.” Am. Compl.

¶ 11. They also allege that, as consideration for accepting these terms and conditions, “the DNC

promised to provide Candidate Wilson with certain resources, logistical guidance and

information in order to facilitate having his name placed on state ballots.” Id. ¶ 12.

        A plaintiff cannot show that the parties to an alleged contract agreed on all material terms

if any of the material terms are so vague, indefinite, or uncertain that it is impossible to

determine what the parties intended. Rosenthal v. Nat’l Produce Co., Inc., 573 A.2d 365, 369-70



4
   If Plaintiffs intend their list of irrelevant factual allegations, see Opp. to Mot. Dismiss 15, as an
alternative set of elements for recovery on an implied-in-fact contract, their argument fails
because they have not supported it with citation to authority.


                                                   7
(D.C. 1990); see also Dyer v. Bilaal, 983 A.2d 349 (D.C. 2009) (“A contract’s material terms

(such as subject matter, price, payment terms, and duration) must be sufficiently definite so that

each party can be reasonably certain about what it is promising to do or how it is to perform.”).

Plaintiffs’ conclusory allegations about their obligation to follow “the DNC’s terms and

conditions” and the DNC’s obligation to “provide Candidate Wilson with certain resources,

logistical guidance and information” do not make clear what each party promised to do. See Am.

Compl. ¶¶ 11-12. 5 So Plaintiffs have failed to allege facts showing agreement on the material

terms of the alleged contract.

       Plaintiffs have also failed to allege facts showing that the parties manifested their intent

to be bound by the alleged contract. Plaintiffs have identified no conduct by the DNC that would

objectively manifest its intent to be bound. 6 And the only conduct of their own to which the

Plaintiffs point is their registration with the Federal Election Commission, which they believe

showed their acceptance of the DNC’s rules for primary candidates. Id. ¶ 11. Registering with

the Federal Election Commission—a nonpartisan government agency—does not establish a

contract with a political party. To hold otherwise would be to ignore the First Amendment’s



5
  Plaintiffs also claim that the DNC sent them a letter in which they promised “to provide
assistance to Candidate Wilson in the form of introductions to State Party officials, logistical
resources, and general political assistance.” Am. Compl. ¶ 37. But the alleged promise to
provide logistical resources and general political assistance is too vague to be enforceable, and
the record shows that the alleged promise to make introductions was in fact an introduction to a
DNC official who could make introductions upon request. See id. Ex. D 2. I note that Plaintiff
does not allege that they requested any introductions or that any such requests were denied.
6
  Although they claim that the DNC sent them a letter promising information and support, they
do not contest the DNC’s argument that the promise was gratuitous and created no binding
obligations. See Memo. ISO Mot. Dismiss 20; Reply ISO Mot. Dismiss 7. They also claim that
the DNC’s letter promised to introduce them to state Party officials, but the actual
correspondence submitted by the Plaintiffs shows that this is not the case. Compare Am. Compl.
¶ 37 (asserting the DNC promised to make introductions) with id. Ex. D 2 (identifying a DNC
official who “can . . . make introductions if you need”).


                                                 8
special protection for “the process by which a political party select[s] a standard bearer who best

represents the party’s ideologies and preferences.” Jones, 530 U.S. at 575.

       In sum, the Plaintiffs’ breach of contract claim fails for three alternative reasons. First,

Plaintiffs correctly concede that they have not satisfied the requirements for recovering damages

on an implied-in-fact contract. Second, Plaintiffs have not alleged facts establishing agreement

on the material terms of the alleged contract. Third, Plaintiffs have not alleged facts establishing

the parties’ intent to be bound by the alleged contract. For all these reasons, the Plaintiffs’

breach of contract claim will be dismissed as the DNC requests.

       B. Plaintiffs Fail to Allege Facts Showing Reasonable Reliance on a Promise

       “To survive a Rule 12(b)(6) motion for failure to state a claim of promissory estoppel, a

plaintiff must show (1) a promise; (2) that the promise reasonably induced reliance on it; and (3)

that the promisee relied on the promise to his or her detriment.” See Greggs v. Autism Speaks,

Inc., 987 F. Supp. 2d 51, 55 (D.D.C. 2014). Although a promise need not be as specific for

purposes of promissory estoppel as it would be for a contract, a “promise must be definite, as

reliance on an indefinite promise is not reasonable.” Headfirst Baseball LLC v. Elwood, 168 F.

Supp. 3d 236, 248 (D.D.C. 2016).

       The DNC argues that Plaintiffs have identified no definite promises that the DNC made

and on which the Plaintiffs could have reasonably relied. Memo. ISO Mot. Dismiss 27-29. The

Plaintiffs’ Opposition does not address definiteness and so concedes the point. See Hopkins, 284
F. Supp. 2d at 25. Thus, the promissory estoppel claim must also be dismissed.

       C. Plaintiffs Have Alleged Facts Showing a § 1981 Violation

       Section 1981 combats racial discrimination by protecting the equal right of “[a]ll persons

within the jurisdiction of the United States” to “make and enforce contracts” without respect to

race. 42 U.S.C. § 1981(a). “[T]o state a claim for racial discrimination under Section 1981, a


                                                  9
plaintiff must allege that (1) the plaintiff is a member of a racial minority; (2) the defendant

intended to discriminate against the plaintiff on the basis of race; and (3) the discrimination

concerned an activity enumerated in § 1981.” See Mazloum v. Dist. of Columbia Metro. Police

Dep’t, 522 F. Supp. 2d 24, 37 (D.D.C. 2007). To plead intentional discrimination, a plaintiff

cannot merely invoke his race, but must allege some facts to show that race was the reason for

the defendant’s action. See Bray v. RHT, Inc., 748 F. Supp. 3, 5 (D.D.C. 1990). For example, a

plaintiff may allege facts showing that he was treated less favorably than another similarly

situated person of a different race. Brown v. Sessoms, 774 F.3d 1016, 1023 (D.C. Cir. 2014).

       Plaintiffs have satisfied the first element of a Section 1981 claim by alleging that

Mr. Wilson is African-American. See Am. Compl. ¶ 3. 7 But the DNC argues that Plaintiffs have

not alleged facts showing race discrimination or showing that any discrimination implicated

Section 1981’s protection of the right to enforce contracts. Memo. ISO Mot. Dismiss 29-32.

The DNC argues that Plaintiffs cannot show the DNC denied them the ability to enforce an

implied contract without showing that the contract existed. Id. at 29-30. And I have already

determined that Plaintiffs have not established the existence of an implied-in-fact contract.

       But Section 1981 protects the right to make contracts as well as the right to enforce them.

And Plaintiffs allege that the DNC did not provide Mr. Wilson the opportunity to enter a contract

for access to the DNC’s voter data. Am. Compl. ¶ 62. Plaintiffs allege that Mr. Wilson qualified

for the opportunity to enter such a contract, having registered with the Federal Election




7
  For purposes of this motion, I assume without deciding that differential treatment of a
campaign committee based on the race of the candidate whom the committee supports violates
Section 1981. Cf. Nanko Shipping, USA v. Alcoa, Inc., 850 F.3d 461, 467 (D.C. Cir. 2017)
(“[D]iscrimination against a business based on the race of its owner violates section 1981.”).
The DNC has not disputed this point, nor am I aware of any reason to doubt it.



                                                 10
Commission and contacted the DNC. Am. Compl. ¶¶ 86-87. It is reasonable to infer from their

pleadings that the DNC provided this contract opportunity to Bernie Sanders—a white candidate

who was similarly situated in that he also registered with the Federal Election Commission and

contacted the DNC. Id. ¶ 64 (noting that the Sanders campaign sued the DNC to enforce a

licensing agreement). Thus, Plaintiffs have sufficiently alleged that the DNC discriminated

against them in their ability to make contracts because of race. See Brown, 774 F.3d at 1023.

        Plaintiffs certainly have not proven that the DNC acted from racial animus. In fact, their

allegation that the DNC did not want voters exposed to “the substance of [Mr. Wilson’s] values

and platform” suggests a possible alternative reason for the DNC’s unfavorable treatment of his

campaign. See Am. Compl. ¶ 66. And query whether the DNC would actually be willing to

share its sensitive voter data with just any candidate—regardless of race—who meets the

minimum standards for candidacy. But at this stage in the litigation I must evaluate the

Plaintiffs’ allegations, not their proof, and I must make all reasonable inferences in their favor.

See In re United Mine Workers, 854 F. Supp. at 915. Dismissal of Plaintiffs’ Section 1981 claim

about the voter data licensing agreement would therefore be premature.

       D. Plaintiffs Have Alleged Facts Showing a § 1985 Violation

       The Ku Klux Klan Act of 1871 creates a cause of action with four elements: “(1) a

conspiracy; (2) for the purpose of depriving, either directly or indirectly, any person or class of

persons of the equal protection of laws; and (3) an act in furtherance of the conspiracy; (4)

whereby a person is either injured in his person or property or deprived of any right or privilege

of a citizen of the United States.” Pope v. Bond, 641 F. Supp. 489, 498 (D.D.C. 1986). The Act

defines four ways in which a conspiracy could deprive a plaintiff of the equal protection of the

law. 42 U.S.C. § 1985(3). Only one is relevant here: A conspiracy falls within the scope of

Section 1985 if it seeks “to prevent by force, intimidation, or threat, any citizen who is lawfully


                                                 11
entitled to vote, from giving his support or advocacy in a legal manner, toward or in favor of the

election of any lawfully qualified person as an elector for President . . . .” 42 U.S.C. § 1985(3)

cl. 3. 8

           Plaintiffs allege in general terms that the DNC conspired against Mr. Wilson’s campaign,

and then describe a specific incident in South Carolina that they believe provides an example of

the DNC’s misconduct. Am. Compl. ¶¶ 92-104. The general allegation of conspiracy is

conclusory and does not preserve any claims based on incidents beyond the scope of the

Amended Complaint. See Twombly, 550 U.S. at 555. But the Plaintiffs’ allegations about the

incident in South Carolina satisfy the requirements for stating a Section 1985 claim.

           At the core of Plaintiffs’ claim is the allegation that Secret Service agents on Mrs.

Clinton’s security detail used the threat of force to keep Mr. Wilson off stage at a multi-

candidate campaign event in South Carolina, even though he had been invited to appear on stage.

Am. Compl. ¶¶ 93, 96-97. The event was co-sponsored by the DNC and the South Carolina

Democratic Committee, and Mr. Wilson’s representatives tried to get officials from both groups

to intervene on his behalf. Id. ¶¶ 98-99. But the DNC acquiesced in the agents’ actions. Id.

¶ 101.

           The DNC argues that its failure to intervene on Mr. Wilson’s behalf is not evidence of

conspiracy and does not make it responsible for the Secret Service’s alleged threats and

intimidation, pointing out that it is a felony to interfere with Secret Service agents in the

performance of their duties. Memo. ISO Mot. Dismiss 34, 37. But it is unlikely that the Secret

Service acted independently of the campaign event’s sponsors in determining who should have



8
  Plaintiffs have not stated which clause supports their claim, but this is the only provision that
plausibly supports a claim based on their factual allegations.



                                                    12
access to the stage. And if DNC officials had not wished to keep Mr. Wilson off the stage, they

likely could have explained to the Secret Service—or Mrs. Clinton—that Mr. Wilson was an

invited candidate without committing a felony.

       Drawing all reasonable inferences in Plaintiffs’ favor, as I must at this stage in the

litigation, I find that they have adequate alleged facts showing a conspiracy between the DNC

and the Secret Service to use intimidation and threats to prevent Mr. Wilson from advocating for

his presidential campaign in a legal manner. See In re United Mine Workers, 854 F. Supp. at

915. This makes the Secret Service’s conduct attributable to the DNC. See 42 U.S.C. § 1985(3)

(creating a cause of action against “any one or more of the conspirators” based on any act in

furtherance of the conspiracy by co-conspirators). Thus, I cannot accept the DNC’s argument

that I should dismiss the Section 1985 claim because there was no conspiracy and the DNC lacks

responsibility for the conduct of the Secret Service. The evidence may prove that there was in

fact no conspiracy. Or it may prove that the Plaintiffs cannot satisfy one of the other elements of

a Section 1985 claim. 9 But the DNC has not yet carried its burden of proving that the Plaintiffs

have failed to state a claim under Section 1985 arising from the incident in South Carolina.

                                     IV.     CONCLUSION

       For the reasons stated above, the DNC’s Motion to Dismiss will be granted in part and

denied in part. Mr. Wilson may proceed with his Section 1981 claim based on the DNC’s failure

to offer him the opportunity to license its voter data and with his Section 1985 claim based on the




9
   For the time being, it is reasonable to infer Mr. Wilson’s likely right to vote from his
qualification to run for President and his longtime support of the Democratic Party. See Am.
Compl. 2. And Plaintiffs have alleged that the conspiracy not only deprived Mr. Wilson of the
right to advocate lawfully for his campaign but also caused them significant financial loss. Id.
¶ 102.


                                                 13